 

Exhibit 10.1

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT, dated as of February 22, 2018 (this “Agreement”), is
entered into by and among Alliance Holdings GP, L.P., a Delaware limited
partnership (“AHGP”), and the Persons  whose names appear on the signature pages
hereto (collectively, the “Unitholders”, and each of the Unitholders and AHGP,
each a “party” and collectively the “parties”).

RECITALS

WHEREAS, concurrently herewith, AHGP, Alliance GP, LLC, a Delaware limited
liability company and the general partner of AHGP (“AGP”), Wildcat GP Merger
Sub, LLC, a Delaware limited liability company and wholly owned subsidiary of
AGP (“Merger Sub”), MGP II, LLC, a Delaware limited liability company and the
sole member of MGP (as defined below), ARM GP Holdings, Inc., a Delaware
corporation and wholly owned subsidiary of AHGP, New AHGP GP, LLC, a Delaware
limited liability company and wholly owned subsidiary of AGP, Alliance Resource
Partners, L.P., a Delaware limited partnership (“ARLP”),  Alliance Resource
Management GP, LLC, a Delaware limited liability company and the general partner
of ARLP (“MGP”),  and Alliance Resource GP, LLC, a Delaware limited liability
company, are entering into a  Simplification Agreement (as it may be amended
from time to time, the “Simplification Agreement”), pursuant to which (and
subject to the terms and conditions set forth therein), among other things, (a)
AHGP would become a wholly owned subsidiary of ARLP and (b) all of the
outstanding common units of AHGP would be cancelled and converted into the right
to receive all of the common units of ARLP currently held by AHGP and its
subsidiaries;

WHEREAS, as of the date hereof, each Unitholder is the Record Holder or
Beneficial Owner of, and has either sole or shared voting power over, the number
of AHGP Common Units set forth opposite such Unitholder’s name on Schedule A
hereto (the “Existing Units”);

WHEREAS, as a condition and inducement to AHGP’s willingness to enter into the
Simplification Agreement and to proceed with the transactions contemplated
thereby, AHGP and the Unitholders are entering into this Agreement; and

WHEREAS, the Unitholders acknowledge that AHGP is entering into the
Simplification Agreement in reliance on the representations, warranties,
covenants and other agreements of the Unitholders set forth in this Agreement
and would not enter into the Simplification Agreement if the Unitholders did not
enter into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, AHGP and
the Unitholders hereby agree as follows:

1.         Defined Terms. The following capitalized terms, as used in this
Agreement, shall





 

--------------------------------------------------------------------------------

 

 

have the meanings set forth below. Capitalized terms used but not defined in
this Agreement shall have the meanings ascribed to them in the Simplification
Agreement.

“AHGP GP Interest” means the “General Partner Interest,” as such term is defined
in the AHGP Partnership Agreement.

“Beneficially Own”, “Beneficial Owner” or “Beneficial Ownership” has the meaning
(or the correlative meaning, as applicable) set forth in Rule 13d-3 and Rule
13d-5(b)(1) of the rules and regulations promulgated under the Exchange Act.

“Covered Units” means, with respect to each Unitholder, such Unitholder’s
Existing Units, together with any AHGP Common Units that such Unitholder becomes
the Record Holder or Beneficial Owner of on or after the date hereof.

“Proxy Designee” means a Person designated by the AGP Board by written notice to
each of the parties, which notice may simultaneously revoke the designation of
any Person as a Proxy Designee.

“Record Holder” has the meaning ascribed thereto in the AHGP Partnership
Agreement.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber or similarly dispose of (by merger (including by conversion into
securities or other consideration), by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance or similar disposition of (by merger, by
tendering into any tender or exchange offer, by testamentary disposition, by
operation of law or otherwise); provided that, for the avoidance of doubt, a
Transfer shall not include any existing or future pledges or security interests
issued by any of the Unitholders in connection with a bona fide loan.

2.         Agreement to Deliver Written Consent. Prior to the Termination Date
(as defined herein), each Unitholder irrevocably and unconditionally agrees that
it shall (a) within two (2) Business Days after the Registration Statement
becomes effective under the Securities Act (but, for the avoidance of doubt, not
until such Registration Statement becomes effective), deliver (or cause to be
delivered) a written consent pursuant to Section 14.3 of the AHGP Partnership
Agreement covering all of the Covered Units approving (in all manners and by
each applicable class) the Simplification Agreement and any other matters
necessary for consummation of the transactions contemplated in the
Simplification Agreement and (b) at any meeting of the limited partners of AHGP
(whether annual or special and whether or not an adjourned or postponed
meeting), however called, appear at such meeting or otherwise cause the Covered
Units to be counted as present thereat for purpose of establishing a quorum and
vote (or consent), or cause to be voted at such meeting (or validly execute and
return and cause such consent to be granted with respect to), all Covered Units
(in all manners and by each applicable class) (i) in favor of the Simplification
Agreement and any other matter necessary for the consummation of the
transactions contemplated by the Simplification Agreement, and (ii) against (A)
any action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of AHGP or any
Subsidiary of AHGP contained in the Simplification Agreement and





-2-

--------------------------------------------------------------------------------

 

 

(B) any other action that could reasonably be expected to impede, interfere
with, delay, postpone or adversely affect any of the transactions contemplated
by the Simplification Agreement or this Agreement. If a Unitholder is the
Beneficial Owner, but not the Record Holder, of any Covered Units, the
Unitholder agrees to take all actions necessary to cause the Record Holder and
any nominees to vote (or exercise a consent with respect to) all of such Covered
Units in accordance with this Section 2.  Except as otherwise set forth in or
contemplated by this Agreement, each Unitholder may vote the Covered Units in
its discretion on all matters submitted for the vote of unitholders of AHGP or
in connection with any written consent of AHGP’s unitholders in a manner that is
not inconsistent with the terms of this Agreement.

3.         Grant of Irrevocable Proxy; Appointment of Proxy.

(a)        FROM AND AFTER THE DATE HEREOF UNTIL THE TERMINATION DATE, THE
UNITHOLDERS EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS,
BRIAN L. CANTRELL AND CARY MARSHALL, AND ANY OTHER PROXY DESIGNEE (AS DEFINED
ABOVE), EACH OF THEM INDIVIDUALLY, AS THE UNITHOLDERS’ PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE (OR EXERCISE A
WRITTEN CONSENT WITH RESPECT TO) THE COVERED UNITS SOLELY IN ACCORDANCE WITH
SECTION 2. THIS PROXY IS IRREVOCABLE (UNTIL THE TERMINATION DATE AND EXCEPT AS
TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY DESIGNEE IS REVOKED BY THE
AGP BOARD) AND COUPLED WITH AN INTEREST AND EACH UNITHOLDER WILL TAKE SUCH
FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS AS MAY BE NECESSARY TO
EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES ANY OTHER PROXY
PREVIOUSLY GRANTED BY THE UNITHOLDERS WITH RESPECT TO THE COVERED UNITS (AND
EACH UNITHOLDER HEREBY REPRESENTS TO AHGP THAT ANY SUCH OTHER PROXY IS
REVOCABLE).

(b)       The proxy granted in this Section 3 shall automatically expire upon
the termination of this Agreement.

4.         No Inconsistent Agreements. Each Unitholder hereby represents,
covenants and agrees that, except as contemplated by this Agreement, it (a) has
not entered into, and shall not enter into at any time prior to the Termination
Date, any voting agreement or voting trust with respect to any Covered Units and
(b) has not granted, and shall not grant at any time prior to the Termination
Date, a proxy or power of attorney with respect to any Covered Units, in either
case, that is inconsistent with the Unitholder’s obligations pursuant to this
Agreement.

5.         Termination. This Agreement shall terminate upon the earliest of (a)
the Effective Time, (b) the termination of the Simplification Agreement in
accordance with its terms and (c) the mutual written agreement of the parties to
terminate this Agreement (such earliest date being referred to herein as the
“Termination Date”); provided that the provisions set forth in Sections 12 to 20
shall survive the termination of this Agreement; provided further that any
liability incurred by any party as a result of a breach of a term or condition
of this Agreement prior to such termination shall survive the termination of
this Agreement.





-3-

--------------------------------------------------------------------------------

 

 

6.         Certain Covenants of the Unitholders. Each Unitholder hereby
covenants and agrees as follows, in each case except as otherwise approved in
writing by AHGP:

(a)        Prior to the Termination Date, and except as contemplated hereby, no
Unitholder shall  (i) Transfer, or enter into any contract, option, agreement or
other arrangement or understanding with respect to the Transfer of any of the
Covered Units or Beneficial Ownership or voting power thereof or therein
(including by operation of law), (ii) grant any proxies or powers of attorney,
deposit any Covered Units into a voting trust or enter into a voting agreement
with respect to any Covered Units or (iii) knowingly take any action that would
make any representation or warranty of any Unitholder contained herein untrue or
incorrect or have the effect of preventing or disabling any Unitholder from
performing its obligations under this Agreement; provided that the foregoing
shall not include or prohibit pledges or security interests (or the foreclosure
thereof) relating to existing or future bona fide loans that do not prevent or
disable any Unitholder from performing its obligations under this Agreement. Any
Transfer in violation of this provision shall be void.

(b)        Prior to the Termination Date, in the event that a Unitholder becomes
the Record Holder or acquires Beneficial Ownership of, or the power to vote or
direct the voting of, any additional AHGP Common Units or other voting interests
with respect to AHGP, such Unitholder will promptly notify AHGP of such AHGP
Common Units or voting interests, such AHGP Common Units or voting interests
shall, without further action of the parties, be deemed Covered Units and
subject to the provisions of this Agreement, and the number of AHGP Common Units
held by the Unitholder set forth on Schedule A hereto will be deemed amended
accordingly and such AHGP Common Units or voting interests shall automatically
become subject to the terms of this Agreement.

7.         Transfer Agent. Each Unitholder hereby authorizes AHGP or its counsel
to notify AHGP’s transfer agent that there is a stop transfer order with respect
to all Covered Units (and that this Agreement places limits on the voting and
Transfer of such Covered Units); provided,  however, that AHGP or its counsel
will further notify AHGP’s transfer agent to lift and vacate the stop transfer
order with respect to the Covered Units on the earlier of (a) the date on which
the written consent of the Unitholder is delivered in accordance with Section 2
and (b) the Termination Date.

8.         Unitholder Capacity. This Agreement is being entered into by the
Unitholders solely in their capacity as Record Holders or Beneficial Owners of
AHGP Common Units, and nothing in this Agreement shall restrict or limit the
ability of the Unitholders or any Affiliate or any employee thereof who is a
director or officer of AHGP or AGP to take any action in his or her capacity as
a director or officer of AHGP or AGP to the extent specifically permitted by the
Simplification Agreement.

9.         Disclosure. The Unitholders hereby authorize AHGP to publish and
disclose in any announcement or disclosure required by the SEC and in the
Consent Statement the Unitholder’s identity and ownership of the Covered Units
and the nature of the Unitholders’ obligations under this Agreement.





-4-

--------------------------------------------------------------------------------

 

 

10.       No Ownership Interest.  Nothing contained in this Agreement shall be
deemed to vest in AHGP any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Units.  All rights, ownership and
economic benefit relating to the Covered Units shall remain vested in and belong
to the Unitholders, and AHGP shall have no authority to direct the Unitholders
in the voting or disposition of any of the Covered Units, except as otherwise
provided herein.

11.       Non Survival of Representations and Warranties. The representations
and warranties of the Unitholders contained herein shall not survive the closing
of the transactions contemplated hereby and by the Simplification Agreement.

12.       Amendment and Modification. Subject to the provisions of the
applicable Laws, at any time prior to the Effective Time, the parties may modify
or amend this Agreement, by written agreement of the parties.

13.       Waiver. The failure of any party to assert any of its rights hereunder
or under applicable Law shall not constitute a waiver of such rights and, except
as otherwise expressly provided herein, no single or partial exercise by any
party of any of its rights hereunder precludes any other or further exercise of
such rights or any other rights hereunder or under applicable Law.

14.       Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile, email or overnight courier:

 

 

(i)  If to the Unitholders:

 

c/o Alliance Holdings GP, L.P.

1717 South Boulder Avenue, Suite 400

Tulsa, Oklahoma 74119

Attn:

R. Eberley Davis

Telephone:

(918) 295-1415

Facsimile:

(918) 295-7358

Email:

Eb.Davis@arlp.com

 

 

With a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin St, Suite 2500

Houston, Texas 77002

Attn:

David P. Oelman

Telephone:

(713) 758-3708

Facsimile:

(713) 615-5861

Email:

doelman@velaw.com

 

 

 





-5-

--------------------------------------------------------------------------------

 

 

(ii) If to AHGP:

 

Alliance Holdings GP, L.P.

1717 South Boulder Avenue, Suite 400

Tulsa, Oklahoma 74119

Attn:

R. Eberley Davis

Telephone:

(918) 295-1415

Facsimile:

(918) 295-7358

Email:

Eb.Davis@arlp.com

 

 

With a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin St, Suite 2500

Houston, Texas 77002

Attn:

David P. Oelman

Telephone:

(713) 758-3708

Facsimile:

(713) 615-5861

Email:

doelman@velaw.com

 

15.       Entire Agreement. This Agreement and the Simplification Agreement
 (including any exhibits thereto) constitute the entire agreement and supersede
all other prior agreements, understandings, representations and warranties both
written and oral, among the parties, with respect to the subject matter hereof.

16.       No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.

17.       GOVERNING LAW AND VENUE. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A
MATTER TO ANOTHER JURISDICTION.

18.       Assignment; Successors. This Agreement shall not be assignable by
operation of law or otherwise; provided,  however, that AHGP may assign all or
any of its rights and obligations hereunder to any direct or indirect wholly
owned Subsidiary of AHGP;  provided further that no assignment shall limit the
assignor’s obligations hereunder. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns. Any purported
assignment in violation of this Agreement shall be null and void.

19.       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application of such provision





-6-

--------------------------------------------------------------------------------

 

 

to any Person or any circumstance, is invalid or unenforceable, (a) a suitable
and equitable provision shall be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application of such provision, in any other jurisdiction.

20.       Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

[The remainder of this page is intentionally left blank.]

 

 



-7-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, AHGP, and the Unitholders have caused to be executed or
executed this Agreement as of the date first written above.

 

ALLIANCE HOLDINGS GP, L.P.

 

 

 

 

By: Alliance GP, LLC, its general partner

 

 

 

By

/s/ R. Eberley Davis

 

 

Name:

R. Eberley Davis

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

UNITHOLDERS:

 

 

 

JOSEPH W. CRAFT III

 

 

 

By

/s/ Joseph W. Craft III

 

 

Joseph W. Craft III

 

 

As Trustee of the JWC III Rev Trust

 

 

 

 

 

ALLIANCE MANAGEMENT HOLDINGS III, LLC

 

 

 

By

/s/ Joseph W. Craft III

 

 

Name:

Joseph W. Craft III

 

 

Title:

Director

 

 

 

 

 

KATHLEEN S. CRAFT

 

 

 

By

/s/ Kathleen S. Craft

 

 

Kathleen S. Craft

 

 

As Trustee of the Kathleen S. Craft Revocable Trust

 





[Signature Page to Support Agreement]

--------------------------------------------------------------------------------

 

 

 

ELAINE R. GUILFOYLE

 

 

 

 

By

/s/ Elaine R. Guilfoyle

 

 

Elaine R. Guilfoyle

 

 

As Co-Trustee under (i) the Joseph W. Craft III 2006 Irrevocable Trust FBO
Joseph W. Craft IV dated February 27, 2006; (ii) the Joseph W. Craft III 2006
Irrevocable Trust FBO Caroline B. Fiddes dated February 27, 2006; (iii) the
Joseph W. Craft III 2006 Irrevocable Trust FBO Ryan E. Craft dated February 27,
2006; (iv) the Joseph W. Craft III 2006 Irrevocable Trust FBO Kyle O. Craft
dated February 27, 2006; (v) the Joseph W. Craft III Grantor Retained Annuity
Trust FBO Joseph W. Craft IV U/A Dated February 27, 2006; (vi) the Joseph W.
Craft III Grantor Retained Annuity Trust FBO Caroline B. Fiddes U/A Dated
February 27, 2006; (vii) the Joseph W. Craft III Grantor Retained Annuity Trust
FBO Ryan E. Craft U/A Dated February 27, 2006; and (viii) the Joseph W. Craft
III Grantor Retained Annuity Trust FBO Kyle O. Craft U/A Dated February 27, 2006

 

 

 

 

DALE G. WILKERSON

 

 

 

 

By

/s/ Dale G. Wilkerson

 

 

Dale G. Wilkerson

 

 

As Co-Trustee under (i) the Joseph W. Craft III 2006 Irrevocable Trust FBO
Joseph W. Craft IV dated February 27, 2006; (ii) the Joseph W. Craft III 2006
Irrevocable Trust FBO Caroline B. Fiddes dated February 27, 2006; (iii) the
Joseph W. Craft III 2006 Irrevocable Trust FBO Ryan E. Craft dated February 27,
2006; (iv) the

 





[Signature Page to Support Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

Joseph W. Craft III 2006 Irrevocable Trust FBO Kyle O. Craft dated February 27,
2006; (v) the Joseph W. Craft III Grantor Retained Annuity Trust FBO Joseph W.
Craft IV U/A Dated February 27, 2006; (vi) the Joseph W. Craft III Grantor
Retained Annuity Trust FBO Caroline B. Fiddes U/A Dated February 27, 2006; (vii)
the Joseph W. Craft III Grantor Retained Annuity Trust FBO Ryan E. Craft U/A
Dated February 27, 2006; and (viii) the Joseph W. Craft III Grantor Retained
Annuity Trust FBO Kyle O. Craft U/A Dated February 27, 2006

 

 

 

 

A. WELLFORD TABOR

 

 

 

 

By

/s/ Wellford Tabor

 

 

A. Wellford Tabor

 

 

As Co-Trustee under (i) the Joseph W. Craft III 2006 Irrevocable Trust FBO
Joseph W. Craft IV dated February 27, 2006; (ii) the Joseph W. Craft III 2006
Irrevocable Trust FBO Caroline B. Fiddes dated February 27, 2006; (iii) the
Joseph W. Craft III 2006 Irrevocable Trust FBO Ryan E. Craft dated February 27,
2006; (iv) the Joseph W. Craft III 2006 Irrevocable Trust FBO Kyle O. Craft
dated February 27, 2006; (v) the Joseph W. Craft III Grantor Retained Annuity
Trust FBO Joseph W. Craft IV U/A Dated February 27, 2006; (vi) the Joseph W.
Craft III Grantor Retained Annuity Trust FBO Caroline B. Fiddes U/A Dated
February 27, 2006; (vii) the Joseph W. Craft III Grantor Retained Annuity Trust
FBO Ryan E. Craft U/A Dated February 27, 2006; and (viii) the Joseph W. Craft
III Grantor Retained Annuity Trust FBO Kyle O. Craft U/A Dated February 27, 2006

 





[Signature Page to Support Agreement]

--------------------------------------------------------------------------------

 

 

 

ALLIANCE RESOURCE GP, LLC

 

 

 

By

/s/ R. Eberley Davis

 

 

Name:

R. Eberley Davis

 

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 



[Signature Page to Support Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Unitholder

    

Existing Units

 

 

 

Joseph W. Craft III, as trustee of the JWC III Rev Trust

 

AHGP Common Units: 2,463,449

 

 

 

Alliance Management Holdings III, LLC

 

AHGP Common Units: 315,941

 

 

 

Kathleen S. Craft, as trustee of the Kathleen S. Craft Revocable Trust

 

AHGP Common Units: 1,998,250

 

 

 

Elaine R. Guilfoyle
Dale G. Wilkerson
A. Wellford Tabor, as co-trustees

 

AHGP Common Units: 5,725,467 (Beneficially Owned as co-trustees under (i) the
Joseph W. Craft III 2006 Irrevocable Trust FBO Joseph W. Craft IV dated February
27, 2006; (ii) the Joseph W. Craft III 2006 Irrevocable Trust FBO Caroline B.
Fiddes dated February 27, 2006; (iii) the Joseph W. Craft III 2006 Irrevocable
Trust FBO Ryan E. Craft dated February 27, 2006; (iv) the Joseph W. Craft III
2006 Irrevocable Trust FBO Kyle O. Craft dated February 27, 2006; (v) the Joseph
W. Craft III Grantor Retained Annuity Trust FBO Joseph W. Craft IV U/A Dated
February 27, 2006; (vi) the Joseph W. Craft III Grantor Retained Annuity Trust
FBO Caroline B. Fiddes U/A Dated February 27, 2006; (vii) the Joseph W. Craft
III Grantor Retained Annuity Trust FBO Ryan E. Craft U/A Dated February 27,
2006; and (viii) the Joseph W. Craft III Grantor Retained Annuity Trust FBO Kyle
O. Craft U/A Dated February 27, 2006

 

 

 

Alliance Resource GP, LLC

 

AHGP Common Units: 20,641,168

 

 

 

 

 

--------------------------------------------------------------------------------